UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 9, 2012 Date of Report (date of earliest event reported) EAST WEST BANCORP, INC. (Exact name of registrant as specified in its charter) Commission file number 000-24939 Delaware 95-4703316 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) os Robles Ave., 7th Floor, Pasadena, California 91101 (Address of principal executive offices including zip code) (626) 768-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-(c)) East West Bancorp, Inc. Current Report of Form 8-K Item 5.02. Departure of Directors or Certain Officers; Election of Directors, Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 9, 2012, the Named Executive Officers of East West Bancorp, signed agreements to terminate the right of automatic vesting of restricted stock compensation upon a change of control.The agreement also states all current restricted stock awards which the employee has been granted, as well as awards to be granted in the future, will be “clawedback” in the event of a financial restatement, regardless of reason for the financial restatement. The employee agreements of the Chief Executive Officer, Mr. Ng, the Chief Risk Officer, Douglas P. Krause, and the Chief Human Resources Officer, James T. Schuler, were also amended so that they are not evergreen and instead have a 3 year term with anexpiration date of April 8, 2015. The Form Amendment to Employment Agreement and the Form of Agreement Regarding Grants of Incentive Shares and Clawbacks, which detail, governs the changes above is attached hereto as Exhibits 10.1, 10.3 -3.4, 10.5, 10.9.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Form of Amendment to Employment Agreement- Mr. Ng Form of Amendment to Employment Agreement- Mr. Krause Form of Amendment to Employment Agreement- Mr. Schuler Form of Agreement Regarding Grants of Incentive Shares and Clawbacks - Mr. Ng Form of Agreement Regarding Grants of Incentive Shares and Clawbacks - Ms. Gouw Form of Agreement Regarding Grants of Incentive Shares and Clawbacks - Mr. Krause Form of Agreement Regarding Grants of Incentive Shares and Clawbacks – Ms. Oh Form of Agreement Regarding Grants of Incentive Shares and Clawbacks – Mr. Schuler SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 9, 2012 EAST WEST BANCORP, INC. By: /s/ Douglas P. Krause Douglas P. Krause, Esq. Executive Vice President and General Counsel EXHIBIT INDEX Exhibit Number Description Form of Amendment to Employment Agreement- Mr. Ng Form of Amendment to Employment Agreement- Mr. Krause Form of Amendment to Employment Agreement- Mr. Schuler Form of Agreement Regarding Grants of Incentive Shares and Clawbacks - Mr. Ng Form of Agreement Regarding Grants of Incentive Shares and Clawbacks - Ms. Gouw Form of Agreement Regarding Grants of Incentive Shares and Clawbacks - Mr. Krause Form of Agreement Regarding Grants of Incentive Shares and Clawbacks – Ms. Oh Form of Agreement Regarding Grants of Incentive Shares and Clawbacks – Mr. Schuler
